Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Williams et al. (U.S. Patent Application Pub. 2021/0281323 A1).
Regarding claim 7, Williams et al. teaches in FIG. 2 a pluggable optical line system module comprising: a first optical interface 218 for sending and receiving one or more optical signals; a second optical interface 220 for sending and receiving one or more optical signals; a first optical amplifier 202 having an input coupled to an optical receive port of the first optical interface and an output coupled to an optical transmit port of the second optical interface; a second optical amplifier 204 having an input coupled to the optical receive port of the second optical interface and an output coupled to the optical transmit port of the first optical interface; and a control plane interface (host interface 212) configured to communicate with a control plane 
Regarding claim 9, Williams et al. teaches in FIG. 1 and paragraph [0033] OSFP and QSFP.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (U.S. Patent Application Pub. 2021/0281323 A1) in view of Rivaud et al. (U.S. Patent Application Pub. 2021/0239927 A1).
Williams et al. has been discussed above in regard to claims 7 and 9. The difference between Williams et al. and the claimed invention is that Williams et al. does not teach that the switches are configured to forward packets. Rivaud et al. teaches in FIG. 1 a networking hardware platform with pluggable modules including switch module 28. Rivaud et al. teaches in paragraph [0038] that the switch module 28 can be a packet switch. One of ordinary skill in the art would have been motivated to combine the teaching of Rivaud et al. with the system of Williams et al. because packet switching is used in many applications including voice over IP.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use switch packets, as taught by Rivaud et al., in the system of Williams et al.
Regarding claim 6, Williams et al. teaches in FIG. 1 and paragraph [0033] OSFP and QSFP.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. and Rivaud et al. as applied to claims 1 and 6 above, and further in view of Leclair et al. (U.S. Patent Application Pub. 2020/0341218 A1).
Williams et al. and Rivaud et al. have been discussed above in regard to claims 1 and 6. The difference between Williams et al. and Rivaud et al. and the claimed invention is that Williams et al. and Rivaud et al. do not teach a dedicated switch-router port comprising connections to a power source and the control plane but no connection to a data plane. Leclair et al. teaches in FIG. 1 a pluggable module with power connection to power module 18 and control .
Claims 3-4 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al., Rivaud et al. and Leclair et al. as applied to claim 2 above, and further in view of Iizuka (U.S. Patent Application Pub. 2016/0142146 A1).
Williams et al., Rivaud et al. and Leclair et al. have been discussed above in regard to claims 1 and 6. The difference between Williams et al., Rivaud et al. and Leclair et al. and the claimed invention is that Williams et al., Rivaud et al. and Leclair et al. do not teach that the control plane determines a module type. Iizuka teaches in claim 3 that the controller determines a type of the module and performs setting based on the determined type. Furthermore, Leclair et al. teaches in paragraphs [0068] and [0069] software control. One of ordinary skill in the art would have been motivated to combine the teaching of Iizuka with the modified system of Williams et al., Rivaud et al. and Leclair et al. because ports for pluggable modules may accept modules of different types and the system configuration depends upon the modules that are plugged into the ports. This allows the system to be configured based on particular applications and needs. Thus it 
Regarding claim 13, Leclair et al. teaches in paragraph [0069] computer readable storage medium.
Regarding claim 14, Leclair et al. further teaches in FIG. 10 and paragraph [0060] that the pluggable ports can exist in two forms, one of which has no connection to data plane.
Regarding claim 15, Williams et al. teaches in FIG. 1 and paragraph [0033] OSFP and QSFP.
Claims 5 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. and Rivaud et al. as applied to claims 1 and 6 above, and further in view of Juniper (PTX5000 and PTX3000 PICs, Juniper Networks, Dec 2016).
Williams et al. and Rivaud et al. have been discussed above in regard to claims 1 and 6. The difference between Williams et al. and Rivaud et al. and the claimed invention is that Williams et al. and Rivaud et al. do not teach monitoring the state of the pluggable optical line system module and, upon detecting an indication of failure, rerouting network traffic over alternative paths. Juniper teaches in pages 2, 3, and 5 modules 24-Port 10GbE OTN SFP+ PIC, 2-Port 100GbE Coherent DWDM PIC, 4-Port 100GbE LAN/OTN CFP2 PIC, 2-Port 100GbE Coherent Metro DWDM PIC and 5-Port 100GbE Coherent DWDM PIC that have monitoring and rerouting functionality for protection against failure. One of ordinary skill in the art would have been motivated to combine the teaching of Juniper with the modified system of Williams et al. and Rivaud et al. because rerouting protects against failure and minimizes interruption of 
Regarding claim 18, Williams et al. teaches in FIG. 1 and paragraph [0033] OSFP and QSFP.
Claims 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (U.S. Patent Application Pub. 2021/0281323 A1) in view of Leclair et al. (U.S. Patent Application Pub. 2020/0341218 A1).
Williams et al. has been discussed above in regard to claims 7 and 9. The difference between Williams et al. and the claimed invention is that Williams et al. does not teach that the pluggable optical line system module includes no electrical connection to a data plane of the switch-router when the pluggable optical line system module is plugged into the port of the switch-router. Leclair et al. teaches in FIG. 10 and paragraph [0060] that the pluggable ports can exist in two forms, one of which has no connection to data plane. One of ordinary skill in the art would have been motivated to combine the teaching of Leclair et al. with the system of Williams et al. because amplification parameter requirements are different between data plane and control plane and it is desirable to differentiate the two type of ports so that modules would not be plugged into wrong ports.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have dedicated switch-router port comprising connections the control plane but no connection to a data plane in said switch-router, as taught by Leclair et al., in the system of Williams et al.
Regarding claim 12, Leclair et al. teaches in FIG. 1 a pluggable module with power connection to power module 18.
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (U.S. Patent Application Pub. 2021/0281323 A1) in view of Iizuka (U.S. Patent Application Pub. 2016/0142146 A1) and Leclair et al. (U.S. Patent Application Pub. 2020/0341218 A1).
Williams et al. has been discussed above in regard to claims 7 and 9. The difference between Williams et al. and the claimed invention is that Williams et al. does not teach that the pluggable optical line system module has a module type and wherein the control plane communicates through the control plane interface to determine the module type, and wherein, if the control plane determines the module type is the module type of a pluggable optical line system module, the control plane executes optical control software. Iizuka teaches in claim 3 that the controller determines a type of the module and performs setting based on the determined type. Furthermore, Leclair et al. teaches in paragraphs [0068] and [0069] software control. One of ordinary skill in the art would have been motivated to combine the teaching of Iizuka and Leclair et al. with the system of Williams et al. because ports for pluggable modules may accept modules of different types and the system configuration depends upon the modules that are plugged into the ports. This allows the system to be configured based on particular applications and needs. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design ports that can accept different types of modules and determine module types and execute software for configuring and controlling the modules, as taught by Iizuka and Leclair et al., in the system of Williams et al.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al., Rivaud et al., Leclair et al. and Iizuka as applied to claims 3-4 and 13-15 above, and further in view of Juniper (PTX5000 and PTX3000 PICs, Juniper Networks, Dec 2016).
.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al., Rivaud et al. and Juniper as applied to claims 5 and 17-18 above, and further in view of Iizuka (U.S. Patent Application Pub. 2016/0142146 A1) and Leclair et al. (U.S. Patent Application Pub. 2020/0341218 A1).
Williams et al., Rivaud et al. and Juniper have been discussed above in regard to claims 5 and 17-18. The difference between Williams et al., Rivaud et al. and Juniper and the claimed invention is that Williams et al., Rivaud et al. and Juniper do not teach the switch-router control plane executes optical control software in response to detecting one or multiple pluggable optical line system modules is plugged into one or more of the switch-router ports. Iizuka teaches in 
Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al., Rivaud et al. and Juniper as applied to claims 5 and 17-18 above, and further in view of Leclair et al. (U.S. Patent Application Pub. 2020/0341218 A1).
Williams et al., Rivaud et al. and Juniper have been discussed above in regard to claims 5 and 17-18. The difference between Williams et al., Rivaud et al. and Juniper and the claimed invention is that Williams et al., Rivaud et al. and Juniper do not teach that the switch-router further comprises a data plane, and wherein the one or multiple pluggable optical line system modules are electrically coupled through the one or more switch-router ports to the switch-router control plane and are not electrically coupled through the one or more switch-router ports to the data plane. Leclair et al. teaches in FIG. 1 a pluggable module with power connection to power module 18 and control plane to control plane module 22. Leclair et al. further teaches in FIG. 10 and paragraph [0060] that the pluggable ports can exist in two forms, one of which has no 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHI K LI whose telephone number is (571)272-3031.  The examiner can normally be reached on M-F 6:53 a.m. -3:23 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





skl20 September 2021




/SHI K LI/Primary Examiner, Art Unit 2637